Citation Nr: 1438262	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for loss of reproductive organs (total hysterectomy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to March 1970 in three periods of active service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that she used birth control medication with high levels of estrogen provided by the Army in the 1960's.  The Veteran contends that these "first generation" birth control pills caused an "abnormal growth" in her reproductive organs that necessitated a total hysterectomy in 1996.  Because a medical opinion is needed to address this contention, a remand is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion with regard to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hysterectomy is related to active service.  The examiner must specifically consider the relationship between the Veteran's use of "first generation" birth control medication, which she reports taking during service in the 1960's, and the development of the cyst that necessitated the total hysterectomy in 1996.

The Board highlights the following evidence, which should not replace the examiner's review of the electronic claims folder:  

The Veteran's service treatment records include a January 1970 Report of Medical History in which the Veteran reported treatment for a female disorder and vaginal discharge.  The physician noted the Veteran's spontaneous abortion in 1960, indicating D&C was performed.  

Post-service treatment records from the JFK Medical Center from October 1996 show treatment for a "mucinous cystadenoma of the ovary with recent hemorrhage into the cyst wall and evidence of old hemorrhage including fibrosis and hemosiderin pigment macrophage deposition."  The tumor was confined to the cyst wall, and a hysterectomy was performed.  September 2004 records from JFK Medical Center reflect the Veteran sought treatment for a large pelvic mass, and a diagnosis of "huge right ovarian tumor with torsion" was rendered.  

The Veteran also testified extensively at the July 2014 Board hearing as to the development of her female reproductive conditions.  

The claims file, to include the electronic evidence referenced above, and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

